         Case 1:20-cv-01275-CKK Document 16 Filed 05/19/21 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

                                                   )
 DAVID CODREA,                                     )
                                                   )
                Plaintiff,                         )
                                                   )
        v.                                         )       Civil Action No. 20-1275 (CKK)
                                                   )
 DEPARTMENT OF JUSTICE,                            )
                                                   )
                Defendant.                         )
                                                   )

                                  JOINT STATUS REPORT

       Pursuant to the Court’s August 11, 2020 Minute Order, the parties, by and through their

respective undersigned counsel, respectfully submit this Joint Status Report.

       On May 14, 2020, Plaintiff David Codrea (“Plaintiff”) sued the Department of Justice (the

“Department”), alleging the Department is unlawfully withholding records responsive to his

January 28, 2020 Freedom of Information Act (“FOIA”) request seeking certain documents related

to the Second Amendment. Compl. (ECF No. 1) ¶ 7.

       As reported in the parties’ prior joint status reports, the Department completed its

processing of those materials initially found to be responsive and circulated those materials for

consultation with other Executive Branch equity holders. The Department previously anticipated

that the consultation process would be complete and that it could provide a response to Plaintiff

by May 19, 2021. However, the consultation process is still ongoing. Once the consultation

process is complete, which the Department now anticipates will occur prior to the next scheduled

joint status report, the Department will provide Plaintiff its response regarding any non-exempt,

responsive records.
         Case 1:20-cv-01275-CKK Document 16 Filed 05/19/21 Page 2 of 2




       Consistent with the Court’s August 11, 2020 Minute Order, the parties will file another

joint status report by June 18, 2021, providing the Court with a further update on the Department’s

processing of Plaintiff’s FOIA request.

Respectfully submitted,

 /s/ Stephen D. Stamboulieh                     CHANNING D. PHILLIPS, D.C. Bar #415793
 Stephen D. Stamboulieh                         Acting United States Attorney
 Stamboulieh Law, PLLC
 P.O. Box 428                                   BRIAN P. HUDAK
 Olive Branch, MS 38654                         Acting Chief, Civil Division
 (601) 852-3440
 stephen@sdslaw.us
 DC District Court Bar# MS0009                  By:     /s/ Michael A. Tilghman II
                                                         MICHAEL A. TILGHMAN II
 Attorney for Plaintiff                                  D.C. Bar # 988441
                                                         Assistant United States Attorney
                                                         U.S. Attorney’s Office, Civil Division
                                                         555 Fourth Street, NW
                                                         Washington, DC 20530
                                                         (202) 252-7113
                                                         Michael.Tilghman@usdoj.gov

                                                Attorneys for the United States of America
Dated: May 19, 2021




                                               -2-
